SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

638
CAF 15-01832
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF REFIK AVDIC,
PETITIONER-RESPONDENT,

                      V                                           ORDER

ZINETA AVDIC, RESPONDENT-APPELLANT.
----------------------------------------------
SUSAN B. MARRIS, ESQ., ATTORNEY FOR THE CHILD,
APPELLANT.


SUSAN B. MARRIS, ATTORNEY FOR THE CHILD, MANLIUS, APPELLANT PRO SE.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-RESPONDENT.


     Appeals from an order of the Family Court, Oneida County (Louis
P. Gigliotti, A.J.), entered September 4, 2015 in proceedings pursuant
to Family Court Act article 6. The order, among other things, awarded
petitioner sole custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court